Citation Nr: 1545684	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from October 1975 through August 1978.  He also had subsequent service in the U.S. Naval Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for residuals of head trauma, to include migraines, and for a right shoulder disability.  Subsequently, jurisdiction was transferred to the Montgomery, Alabama RO.

In October 2014, the Board denied service connection for residuals of head trauma but remanded the issue of entitlement to service connection for a right shoulder disability in order to schedule the Veteran for a VA examination and opinion as to whether a right shoulder was disorder related to service.  For reasons set forth below, the Board finds that there was not substantial compliance with the October 2014 remand directives, and another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Although further delay of this appeal is regrettable, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he injured his right shoulder in service when a shipmate was loading a shell onto a gun mount and the shell slipped out of the shipmate's hands and hit his shoulder.  He reports having right shoulder pain ever since service.  

In October 2014, the Board remanded this matter to obtain an opinion as to whether it was at least as likely as not that the Veteran has a right shoulder disorder that is related to the in-service injury sustained when a shipmate was loading a shell onto a gun mount and the shell slipped out of the shipmate's hands and hit the Veteran's right shoulder, and to provide a rationale for the requested opinion. 

In a March 2015 VA DBQ (disability benefits questionnaire) examination, the diagnosis was mild right AC (acromioclavicular) degenerative joint disease.  The VA examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  For rationale, the examiner indicated that review of STRs and the reenlistment physical examination revealed no evidence of any evaluation for any right shoulder complaints while on active duty or when serving in the Reserves. 

The Board finds the VA examiner's opinion from March 2015 to be problematic for several reasons.  First, the examiner did not consider the Veteran's competent and credible reports of having an in-service injury when a shipmate was loading a shell onto a gun mount and the shell slipped out of the shipmate's hands and hit the Veteran's right shoulder and of having right shoulder problems since service.  Rather, the VA examiner provided an opinion that was essentially based solely on the rationale that STRs showed no evidence of any evaluation for right shoulder complaints while in service.  The examiner, however, did not mention or comment on the Veteran's report of an in-service right shoulder injury or right shoulder problems since service.  The Board emphasizes that lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  After reviewing the VA examination report from March 2015, the Board concludes that the March 2015 examination is inadequate and that another is warranted.  Stegall v. West, supra; Barr v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims folder to the examiner who conducted the March 2015 VA DBQ examination for a supplemental opinion.  Request that the examiner review the claims folder and note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) in order to render the requested medical opinions noted below. 

a. The examiner should be made aware of the Veteran's report of right shoulder symptoms/problems since service; should be advised as to his competency to report lay-observable events and on the presence of symptoms; and should be asked to provide commentary regarding the Veteran's reports of continuity of right shoulder symptoms/problems since service.

b. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a right shoulder disorder that is related to his reported in-service injury sustained when a shipmate was loading a shell onto a gun mount and the shell slipped out of the shipmate's hands and hit his right shoulder.  The examiner should specifically state whether any right shoulder disability is consistent with the Veteran's report of injuring his right shoulder in service when a gun shell hit his shoulder.  In answering these questions, the examiner should also consider the Veteran's competent and credible reports of having experienced right shoulder problems since service. 

c. A complete rationale should be given for all opinions and conclusions expressed.  If an opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, and explain why this is so.

2. Thereafter, adjudicate the remaining issue on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

